DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to applicant’s amendment filed on 1/11/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 47, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,578,531 to Leontaridis in view of EP 1300532 to Gustavsson et al (Gustavsson).

    PNG
    media_image1.png
    847
    1558
    media_image1.png
    Greyscale

Leontaridis discloses a releasable fastening system that comprises a pin (3) defining a locking cavity (30a and 30b); an aperture for receiving the pin; and locking means (21) having an engagement means adapted to engage the locking cavity of the pin when the pin is received in the aperture, wherein the engagement means includes a plurality of locking elements, being a tooth (end of the hooks 21).
However, Leontaridis fails to disclose that the system comprises an unlocking means including a material adapted to contract when activated; wherein the unlocking means, when activated, is configured to move the engagement means to disengage the engagement means from the locking cavity. Leontaridis discloses that the system comprises a shuttle (32), but that is manually rotatable.

    PNG
    media_image2.png
    765
    1063
    media_image2.png
    Greyscale

Gustavsson teaches that it is well known in the art to provide an unlocking means that includes a material (6) adapted to contract when activated, to operate a rotating shuttle (4) that will move locking means (2) to disengage a pin (striker).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system described by Leontaridis with a contracting material, as taught by Gustavsson, in order to automatically operate the shuttle.
Applicant is reminded that it has been that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,578,531 to Leontaridis in view of EP 1300532 to Gustavsson et al (Gustavsson) and further in view of US Pat No 2,863,690 to Lewin.
Leontaridis fails to disclose that the locking cavity is a groove around the perimeter of the pin. Leontaridis shows locking cavities at each side.

    PNG
    media_image3.png
    427
    466
    media_image3.png
    Greyscale

Lewin teaches that it is well known in the art to provide a pin (13) defining a locking cavity (16) and a tapered base that interacts with an engagement means (15) on a locking means (9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the pin described by Leontaridis, as modified by Gustavsson, with an annular locking cavity, as taught by Lewin, in order to provide one single cavity instead of two cavities. 

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,578,531 to Leontaridis in view of EP 1300532 to Gustavsson et al (Gustavsson) and further in view of EP 1279784 to Alacqua et al (Alacqua).

Alacqua teaches that it is well known in the art to provide a shuttle (14) that is operated by a material (W) to move a locking member (8), wherein the material is wounded around the shuttle (at pin 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the material described by Leontaridis, as modified by Gustavsson, being wounded around the shuttle, as taught by Alacqua, in order to provide the best connection between the material and the shuttle.

Claims 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,578,531 to Leontaridis in view of EP 1300532 to Gustavsson et al (Gustavsson) and further in view of US Pat No 6,008,992 to Kawakami.
Leontaridis, as modified by Gustavsson, fails to disclose that the system comprises a micro-processor adapted to control the energy supplied and sense the presence of the engagement means and temperature.

    PNG
    media_image4.png
    639
    531
    media_image4.png
    Greyscale

Kawakami teaches that it is well known in the art to provide a system having locking means (21) moved by an unlocking means (23). The unlocking means includes a material (shape memory alloy wire 23a) adapted to contract (from fig 5 to fig 1) to move the locking means. The system further comprises a micro-processor (25, 40) adapted to control energy delivered and sense the position of the engagement means (Col 7 lines 1-8). The micro-processor is capable of control temperature of the material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the unlocking means described by Leontaridis, as modified by . 

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,578,531 to Leontaridis in view of EP 1300532 to Gustavsson et al (Gustavsson) and further in view of US Pat No 4,395,064 to Bellot et al (Bellot).
Leontaridis, as modified by Gustavsson, fails to provide that the system comprises both, the manual and the automatic means to disengage the engagement means.

    PNG
    media_image5.png
    598
    663
    media_image5.png
    Greyscale

Bellot teaches that it is well known in the art to provide a system with means to operate an engagement mean of a locking means, wherein the mean can be automatically 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system, described by Leontaridis, as modified by Gustavsson, being operated by either an automatic or manual means, as taught by Bellot, in order to provide an additional way to operate the system in the event of failure.

Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the previous prior art rejection to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to the previous 112 2nd paragraph rejection and the double patenting, the current amendment overcomes the previous issues.
Prosecution has been closed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 16, 2021